Citation Nr: 0902152	
Decision Date: 01/21/09    Archive Date: 01/29/09

DOCKET NO.  07-10 959	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical Center in Lincoln, 
Nebraska


THE ISSUE

Entitlement to payment or reimbursement for medical expenses 
incurred at a private facility on March 8, 2006.


ATTORNEY FOR THE BOARD

Elizabeth Jalley, Associate Counsel




INTRODUCTION

The veteran served on active duty from November 1958 to 
February 1962 and from January 1965 to October 1968.

This case was appealed to the Board of Veterans' Appeals 
(Board) from actions taken in April 2006 by the Department of 
Veterans Affairs (VA) Medical Center (MC) in Lincoln, 
Nebraska.


FINDINGS OF FACT

1.  The veteran incurred private medical expenses on March 8, 
2006.

2.  VA payment or reimbursement of the cost of the private 
medical care provided on March 8, 2006, was not authorized 
prior to the veteran's undergoing that care.

3.  The evidence of record reflects that the veteran was 
service connected for intervertebral disc syndrome, a right 
knee meniscus tear, right knee arthritis, left knee 
arthritis, and tinnitus at the time of the unauthorized 
medical care.

4.  Such care was not rendered in response to a medical 
emergency of such nature that delay would have been hazardous 
to the veteran's life or health; and treatment was not 
rendered for a condition of such a nature that a prudent 
layperson would have reasonably expected that delay in 
seeking immediate medical attention would have been hazardous 
to life or health.


CONCLUSION OF LAW

The criteria for payment or reimbursement of unauthorized 
medical expenses incurred on March 8, 2006, have not been 
met.  38 U.S.C.A. §§ 1725, 1728 (West 2002); 38 C.F.R. §§ 
17.120, 17.1000-.1008 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Preliminary Matters

On November 9, 2000, the Veterans Claims Assistance Act of 
2000 (VCAA) (codified at 38 U.S.C.A. § 5100 et seq.) became 
law with significant changes in VA's duty to notify and 
assist.  Regulations implementing the VCAA have also been 
published.  38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  
There is no indication in the VCAA that Congress intended the 
act to revise the unique, specific claim provisions of 
Chapter 17, Title 38 of the United States Code.  See 38 
C.F.R. §§ 17.123-17.132; see also Barger v. Principi, 16 Vet. 
App. 132, 138 (2002). 

Nevertheless, the Board points out that the VAMC has 
explained to the veteran the basis for the finding that the 
medical expenses incurred on March 8, 2006, were not covered 
by VA.  The veteran has been afforded the opportunity to 
present information and evidence in support of the claim.  
The Board finds that these actions satisfy any duties to 
notify and assist owed the veteran in the development of his 
claim.

II.  Entitlement to payment or reimbursement of unauthorized 
private medical expenses incurred on March 8, 2006

The veteran filed a claim for payment or reimbursement for 
the cost of unauthorized private medical expenses incurred at 
Bryan LGH Medical Center in Lincoln, Nebraska, on March 8, 
2006.  Generally, the admission of a veteran to a non-VA 
hospital at VA expense must be authorized in advance.  See 38 
C.F.R. § 17.54 (2008).  The record reflects that the veteran 
came to the emergency room of that facility for treatment of 
a two to three-day history of worsening chest congestion; 
dry, tight, nonproductive cough; wheezing; and increasing 
shortness of breath.  The veteran was diagnosed with chronic 
obstructive pulmonary disease (COPD) with some acute 
exacerbation and acute bronchitis.  He was given a 
prescription for Biaxin XL, Combivent, and Prednisone 50 
milligrams daily for five days.  He was instructed to follow 
up in two to four days if he had not improved, and he was 
discharged home in stable condition.  

The veteran lives in Lincoln, Nebraska.  He has stated that a 
phone call to the VAMC in Lincoln, Nebraska, demonstrated to 
him that facilities were not feasibly available.  He has also 
noted that he did not feel the VA facilities in Omaha were 
feasible. 

In April 2006, the VAMC denied the veteran's claim because VA 
facilities were feasibly available to provide the care, and 
care and services were not rendered in a medical emergency of 
such nature that delay would have been hazardous to life or 
health.  The veteran subsequently appealed the VAMC's 
determination.

Initially, in adjudicating a claim for reimbursement of 
medical expenses, the Board must make a factual determination 
as to whether VA gave prior authorization for the non-VA 
medical care that the veteran received in private facilities 
from April 2003 to September 2003.  See 38 U.S.C.A. § 
1703(a); see also 38 C.F.R. § 17.54.  This is a factual, not 
a medical, determination.  Similes v. Brown, 5 Vet. App. 555 
(1994).  

The law provides that, in connection with its statutory 
obligation to provide medical services to veterans, VA may 
contract for private hospital care in certain limited 
circumstances, including cases where a medical emergency 
exists.

Pursuant to 38 U.S.C.A. § 1703(a), 'When Department [of 
Veterans Affairs] facilities are not capable of furnishing . 
. . the care or services required, the Secretary, as 
authorized in [38 U.S.C.A. § 1710 or 1712], may contract with 
non-Department facilities in order to furnish' certain care, 
including: '[h]ospital care or medical services for the 
treatment of medical emergencies which pose a serious threat 
to the life or health of a veteran receiving medical services 
in a facility over which the Secretary has direct 
jurisdiction . . . until such time following the furnishing 
of care in the non-VA facility as the veteran can be safely 
transferred to a VA.'  38 U.S.C. § 1703(a)(3) (West 2002); 38 
C.F.R. § 17.52 (2008).

The admission of a veteran to a non-VA hospital at the 
expense of VA must be authorized in advance.  38 C.F.R. § 
17.54 (2008).  See Malone v. Gober, 10 Vet. App. 539, 541 
(1997); see also General Counsel Opinion, VAOPGCCONCL 1-95, 
at 9 (Mar. 31, 1995) ('Authorization in advance is essential 
to any determination as to whether the Department is or is 
not going to furnish the contract care.').  In the case of an 
emergency that existed at the time of admission, an 
authorization may be deemed a prior authorization if an 
application is made to VA within 72 hours after the hour of 
admission.  38 C.F.R. § 17.54 (2008).

In the present case, there is no evidence that the veteran 
sought and obtained proper authorization for payment of the 
private medical expenses he incurred on March 8, 2006.  The 
veteran has never asserted that such authorization of 
reimbursement was given, and there is no evidence of record 
suggesting that any such authorization was given.

In Smith v. Derwinski, 2 Vet. App. 378 (1992), the Court 
noted that emergency medical care received from a non-VA 
hospital requires authorization pursuant to 38 C.F.R. § 17.54 
(formerly codified at 38 C.F.R. § 17.50d (1991)).  The 
veteran in that case had argued that his non-VA care was 
authorized because his VA treating physician had informed him 
that arrangements were made for him to be treated at non-VA 
medical facility.  The Court, in rejecting that contention, 
observed that the advice of a doctor to go to a non-VA 
hospital is not the specific type of authorization of payment 
contemplated in the VA regulation.

In the instant case, as in Smith, it has not been contended 
that VA specifically agreed to pay the medical bills incurred 
at the private facility.  Moreover, as in the Smith case, 
specific formalities which must be followed under 38 C.F.R. § 
17.54 were not complied with here, as a result of which 
proper authorization from VA was not obtained.

The Board recognizes that the veteran has reported that he 
initially called the Lincoln VAMC for treatment and was 
advised that facilities were not available.  However, he does 
not appear to be arguing that the employees of the VAMC said 
anything that could constitute 'authorization' to seek 
private treatment, as contemplated by Smith and the 
applicable regulations.

Also, even if statements to that effect had been made, and an 
employee had implied that the veteran would be reimbursed for 
the treatment he received at Bryan LGH Medical Center, such 
statements would not constitute authorization for private 
hospitalization within the meaning of 38 U.S.C.A. § 1703(a).  
In this regard, the Board notes the aforementioned 
VAOPGCCONCL 1-95, at 8-9, which, in response to the question 
'Who has the authority to approve or authorize a request for 
private hospitalization at VA expense under 38 U.S.C.A. § 
1703(a), and what type of action(s) is necessary to 
constitute prior authorization under 38 C.F.R. § 17.54?,' 
stated:

Section 1703 of Title 38, United States Code, expressly 
authorizes the Secretary to contract for non-VA hospital 
care, and the Secretary has delegated that authority to the 
Under Secretary for Health in 38 C.F.R.  § 2.6(a).  The Under 
Secretary for Health has in turn delegated the authority to 
VA medical center and VA clinic Directors.  VHA manual M-1, 
Part I, Chapter 21, paragraph 21.08 (January 12, 1995).

Although VAOPGCCONCL 1-95 is not binding on the Board, see 38 
U.S.C.A. § 7104(c), the Board finds that its reasoning, 
quoted above, is persuasive and clearly applies in the 
present matter.  In this case, there is no evidence that the 
veteran obtained proper authorization for payment of the 
private medical expenses he incurred on March 8, 2006, from a 
VA employee with appropriate authority, namely the VAMC 
director or a VA clinic director.

Accordingly, the Board must conclude that prior authorization 
for the private medical treatment received on March 8, 2006, 
was not obtained pursuant to 38 C.F.R. § 17.54, and that 
payment is not warranted for expenses incurred in conjunction 
with that treatment under 38 U.S.C.A. § 1703.

The U.S. Court of Appeals for Veterans Claims has stated that 
a 'second avenue for potential relief for a veteran entitled 
to VA care forced to obtain treatment at a non-VA facility is 
38 U.S.C. § 1728, which provides that the Secretary 'may, 
under such regulations as the Secretary shall prescribe, 
reimburse . . . for the reasonable value of such care or 
services . . . for which such veterans have made payment.'  
Malone v. Gober, 10 Vet. App. 539, 541 (1997), quoting 38 
U.S.C.A. § 1728(a) (emphasis added by the Court).

Such reimbursement is available only for veterans (a) with 
service connected disabilities, (b) in a medical emergency, 
(c) when Federal facilities are unavailable.  38 U.S.C.A. § 
1728(a); 38 C.F.R. § 17.120 (2007).

The Court has observed that, given the use by Congress of the 
conjunctive 'and' in the statute, emphasized in the above 
quotation, 'all three statutory requirements would have to be 
met before reimbursement could be authorized.'  Malone, 10 
Vet. App. at 542, citing Cotton v. Brown, 7 Vet. App. 325, 
327 (1995); Hayes v. Brown, 6 Vet. App. 66 (1993).

Having reviewed the evidence, the Board finds that the 
appellant is not eligible for payment or reimbursement under 
38 U.S.C.A. § 1728 for private medical expenses incurred on 
March 8, 2006, because he has not satisfied all of the three 
necessary criteria listed therein.  As noted above, records 
from Bryan LGH Medical Center establish that he was treated 
for a COPD and acute bronchitis.  However, the record 
reflects that service-connection was not in effect for a 
pulmonary disability.  Service connection was only in effect 
for intervertebral disc syndrome, a right knee meniscus tear, 
right knee arthritis, left knee arthritis, and tinnitus.  
Furthermore, although the veteran has been rated as totally 
disabled since June 2006, and the total disability has been 
found to be permanent in nature, the treatment at issue 
occurred prior to the effective date of that award.  Thus, at 
the time he received treatment in March 2006, he did not have 
a total disability, permanent in nature.  
 
Accordingly, the Board finds that the first criterion for 
payment or reimbursement of unauthorized medical expenses 
under 38 U.S.C.A. § 1728 has not been met.

Payment or reimbursement for emergency services for 
nonservice-connected conditions in non-VA facilities may also 
be authorized under 38 U.S.C.A. § 1725 (West 2002) and 38 
C.F.R. §§ 17.1000-1008 (2008).  Section 1725 was enacted as 
part of the Veterans Millennium Health Care and Benefits Act, 
Public Law 106- 177.  The provisions of the Act became 
effective as of May 29, 2000.  To be eligible for 
reimbursement under this authority the veteran has to satisfy 
all of the following conditions:

(a) The emergency services were provided in a hospital 
emergency department or a similar facility held out as 
providing emergency care to the public.

(b) The claim for payment or reimbursement for the initial 
evaluation and treatment is for a condition of such a nature 
that a prudent layperson would have reasonably expected that 
delay in seeking immediate medical attention would have been 
hazardous to life or health (this standard would be met if 
there were an emergency medical condition manifesting itself 
by acute symptoms of sufficient severity (including severe 
pain) that a prudent layperson who possesses an average 
knowledge of health and medicine could reasonably expect the 
absence of immediate medical attention to result in placing 
the health of the individual in serious jeopardy, serious 
impairment to bodily functions, or serious dysfunction of any 
bodily organ or part);

(c) A VA or other Federal facility/provider was not feasibly 
available and an attempt to use them before hand would not 
have been considered reasonable by a prudent layperson (as an 
example, these conditions would be met by evidence 
establishing that a veteran was brought to a hospital in an 
ambulance and the ambulance personnel determined that the 
nearest available appropriate level of care was at a non-VA 
medical center);

(d) The claim for payment or reimbursement for any medical 
care beyond the initial emergency evaluation and treatment is 
for a continued medical emergency of such a nature that the 
veteran could not have been safely transferred to a VA or 
other Federal facility.

(e) At the time the emergency treatment was furnished, the 
veteran was enrolled in the VA health care system and had 
received medical services under authority of 38 U.S.C. 
Chapter 17 within the 24- month period preceding the 
furnishing of such emergency treatment; 

(f) The veteran is financially liable to the provider of 
emergency treatment for that treatment;

(g) The veteran has no coverage under a health-plan contract 
for payment or reimbursement, in whole or in part, for the 
emergency treatment (this condition cannot be met if the 
veteran has coverage under a health-plan contract but payment 
is barred because of a failure by the veteran or provider to 
comply with the provisions of that health-plan contract, 
e.g., failure to submit a bill or medical records within 
specified time limits, or failure to exhaust appeals of the 
denial of payment);

(h) If the condition for which the emergency treatment was 
furnished was caused by an accident or work-related injury, 
the claimant has exhausted without success all claims and 
remedies reasonably available to the veteran or provider 
against a third party for payment of such treatment; and the 
veteran has no contractual or legal recourse against a third 
party that could reasonably be pursued for the purpose of 
extinguishing, in whole or in part, the veteran's liability 
to the provider.

(i) The veteran is not eligible for reimbursement under 38 
U.S.C. 1728 for the emergency treatment provided (38 (U.S.C. 
1728 authorizes VA payment or reimbursement for emergency 
treatment to a limited group of veterans, primarily those who 
receive emergency treatment for a service-connected 
disability).

See 38 C.F.R. § 17.1002 (2008).

In addition, a veteran is required to file a claim within 90 
days of the latest of the following: 1) July 19, 2001; 2) the 
date that the veteran was discharged from the facility that 
furnished the emergency treatment; 3) the date of death, but 
only if the death occurred during the stay in the facility 
that included the provision of the emergency treatment; or 4) 
the date the veteran finally exhausted, without success, 
action to obtain payment or reimbursement for the treatment 
from a third party.  See 38 C.F.R. § 17.1004 (2008).  

The record reflects that the veteran arrived at Bryan LGH 
Medical Center on Wednesday, March 8, 2006, at 7:15 p.m. with 
complaints of shortness of breath for the past two days.  He 
presented with a two to three-day history of worsening chest 
congestion; dry, tight, nonproductive cough; wheezing; and 
increasing shortness of breath.  It was noted that the 
veteran had a past history of asthma, as well as mild COPD.  
He had been wheezing the past two to three days.  He had not 
had any chest pain or classic anginal symptoms, nausea, 
diaphoresis, heart palpitation, pleuritic pains, or 
exertional anginal symptoms.  He had a lot of chest 
congestion and coughing, but he was not able to expectorate 
any sputum.  

The veteran had been using his albuterol inhaler regularly 
with only mild short-term improvement.  He had felt feverish 
and had chills, but he had not checked his temperature.  It 
was noted that the veteran had not had any pleuritic pain, 
lower extremity edema, calf swelling, or tenderness.  He 
reported no history of deep venous thrombosis or pulmonary 
emboli.  He had no recent surgeries, prolonged recumbencies, 
plaster immobilization, or history of cancers.  He exercised 
two to three days per week, and did not get any exertional 
chest pain or shortness of breath.  He denied any previous 
history of pneumonia, heart problems, arrhythmias, or 
congestive heart failure.  

On examination, the veteran was well-developed, well-
nourished, and in no acute distress.  His heart had a regular 
rate and rhythm, and his first heart sound and second heart 
sound were normal.  There were no murmurs, rubs, or gallops.  
Pulses were equal bilaterally, and there was brisk capillary 
refill.  Respiratory rate and effort were normal.  There was 
normal chest excursion with respiration.  The lungs had 
distant breath sounds and mid to late expiratory wheezing.  
There were no audible rales or rhonchi.  There was no 
dullness to percussion.

Electrocardiogram showed a sinus rhythm with a rate of 69.  
There were no acute ST or Tylenol-segment elevations or 
depressions.  The veteran did have a left anterior fascicular 
block.  Chest x-rays revealed emphysema.  There was no 
effusion or infiltrates.  The veteran's heart size was 
normal.  Complete blood count and basic metabolic panel were 
essentially normal.  The veteran was given DuoNeb and an 
albuterol nebulizer treatment and was feeling symptomatically 
better.  His oxygen saturations remained stable and above 97 
percent throughout his entire emergency room stay.  As noted 
above, he was diagnosed with COPD with some acute 
exacerbation and acute bronchitis.  He was given a 
prescription for Biaxin XL, Combivent, and Prednisone 50 
milligrams daily for five days.  He was instructed to follow 
up in two to four days if he had not improved, and he was 
discharged home in stable condition.  

In relevant part, the nursing notes reflect that the veteran 
was awake, alert, and cooperative with an affect that was 
calm and appropriate at 5:26 p.m. when he was brought in.  He 
was oriented times three, and he was speaking coherently.

A note from 5:29 p.m. stated that the veteran complained of 
moderate difficulty breathing.  He stated his symptoms had 
begun gradually two days ago and had worsened in the last two 
days.  He also noted that the symptoms began while engaged in 
light activity and were associated with a non-productive 
cough.  It was noted that prior inhaler treatment was not 
effective.  There was wheezing during both inspiration and 
expiration bilaterally throughout the entire chest.  The 
veteran had no respiratory distress.  

A 5:30 p.m. note indicated that the veteran's airway was open 
and patent.  His breathing was  spontaneous and non-labored.  
There was no distress, and inspiration and expiration effort 
was normal.  The veteran spoke in normal sentences.  His 
breath sounds were bilateral, throughout the chest, and 
wheezing.  

A 5:59 p.m. entry noted that aerosol treatment brought 
moderate pain relief, and there were no obvious signs of 
distress.  He was discharged at 7:28 p.m..

The veteran contends that the reason he did not go to the 
emergency room when his symptoms began two days earlier was 
because he was not experiencing symptoms of the type of 
breathing difficulty that eventually made him go to the 
emergency room.  He stated that, all of a sudden, he had a 
great difficulty breathing.  He tried to use his inhaler but 
could not get enough air to do so.  He stated that the 
emergency room doctor told him that the flu symptoms he had 
been experiencing for the past few days had probably 
triggered an asthma attack.  He contends that it was an 
emergency because his medication had failed and he required 
immediate attention.  

The Board has considered the veteran's contention that his 
illness required emergency treatment.  However, the emergency 
room note indicates that the veteran had been ill for two 
days prior to seeking treatment, and it does not suggest that 
there was a severe increase in difficulty breathing that 
would warrant emergency medical care.  In fact, the 
description offered by the veteran upon admission is that of 
only a gradual increase in symptoms over the past two days, 
rather than a sudden, severe increase immediately prior to 
seeking treatment.  While these records do note wheezing and 
reports of difficulty breathing, the veteran was calm on his 
admission to the hospital, was speaking in normal sentences, 
and was in no respiratory distress.  These records further 
reflect that the veteran reported no chest pain or classic 
anginal symptoms, nausea, diaphoresis, heart palpitation, 
pleuritic pains, or exertional anginal symptoms.  The Board 
finds the veteran's lay description of his symptoms and their 
gradual onset offered during the course of receiving actual 
medical treatment to be more credible than that offered 
directly in support of his claim for reimbursement.  The 
Board therefore does not find that the veteran's symptoms 
presented a medical emergency such that a prudent layperson 
would have reasonably expected that delay in seeking 
immediate medical attention would have been hazardous to life 
or health.

While the Board is sympathetic toward the veteran, it is 
bound by the law, and this decision is dictated by the 
relevant statutes and regulations.  The Board is without 
authority to grant benefits simply because it might perceive 
the result to be equitable.  See 38 U.S.C.A. §§503, 7104; 
Harvey v. Brown, 6 Vet. App. 416, 425 (1994).  The Board 
further observes that 'no equities, no matter how compelling, 
can create a right to payment out of the United States 
Treasury which has not been provided for by Congress.'  Smith 
v. Derwinski, 2 Vet. App. 429, 432-33 (1992) [citing Office 
of Personnel Management v. Richmond, 496 U.S. 414, 426 
(1990)].  Accordingly, for the reasons stated above, 
reimbursement for medical treatment received on March 8, 
2006, under the provisions of 38 U.S.C.A. § 1725 and § 1728 
must be denied.


ORDER

Entitlement to payment or reimbursement for medical expenses 
incurred at a private facility on March 8, 2006, is denied.



____________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


